Citation Nr: 0946385	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-38 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to an increased (compensable) rating for erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active service from February 1965 to March 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision in which the RO denied 
the Veteran's claim for an increased (compensable) rating for 
erectile dysfunction.  The Veteran filed a notice of 
disagreement (NOD) in February 2005, and the RO issued a 
statement of the case (SOC) in November 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2005.  

In September 2008, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  After accomplishing further action, the AMC 
returned the matter on appeal to the Board for further 
consideration.  

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC.  VA will notify 
the appellant when further action, on his part, is required.  


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Review of the claims file reveals that one of directives of 
the September 2008 remand was not followed; hence, further 
remand of this matter is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.  
 
In the September 2008 remand, the Board requested that, after 
issuance of the November 2005 SOC, but prior to the RO's 
certification of the appeal to the Board in November 2007, 
the RO received additional medical evidence directly relevant 
to the issue of whether the Veteran is entitled to an 
increased (compensable) rating for erectile dysfunction.  As 
the RO had not considered this pertinent evidence, in the 
first instance, the Remand instructed the RO/AMC to issue a 
supplemental SOC (SSOC) reflecting such consideration.  See 
38 C.F.R. §§ 19.31, 19.37 (2009).  Unfortunately, no SSOC was 
ever issued.  Consequently, a further remand is necessary so 
that  RO can consider the additional evidence,  in the first 
instance, and to issue the previously-requested SSOC.

Prior to reajudicating the claim, to ensure that all due 
process requirements are met, the RO should give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to his claim on appeal.  The RO's letter should 
clearly explain to the Veteran that he has a full one-year 
period to respond (although VA may decide the claim within 
the one-year period).  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).   However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby  REMANDED to the RO, via 
the AMC, for the following action:
1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an increased (compensable) rating for 
erectile dysfunction.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
11 Vet. App. 268 (1998).

4. After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for an 
increased (compensable) rating for 
erectile dysfunction, in light of all 
pertinent evidence (to particularly 
include that submitted directly to the 
Board in November 2007) and legal 
authority.

5. If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


